Opinion issued December 10, 2020




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-19-00655-CR
                           ———————————
                      DANIEL EARL CULP, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 56th District Court
                         Galveston County, Texas
                     Trial Court Case No. 19-CR-0459


                         MEMORANDUM OPINION

      Daniel Culp was convicted by a jury of possession of a controlled substance

with intent to deliver and sentenced by the trial court, with enhancements, to 50
years’ confinement.1 In three issues, Culp contends (1) his right of autonomy over

his defense was violated because the trial court failed to conduct a hearing or

investigate his request for new appointed counsel, (2) his attorney provided

ineffective assistance, and (3) the prosecutor’s conduct denied him due process,

resulting in fundamental error.

      We affirm.

                                      Background

      The Galveston County Sheriff Office’s Special Crimes Unit surveilled a

condemned building that was being used as a make-shift apartment complex. During

several weeks of surveillance, officers observed several people arriving, staying for

only a short period of time, and leaving. They observed Daniel Culp coming and

going from the building and working on a bicycle outside the building. The Special

Crimes Unit was surveilling the building as part of its investigation into whether

Culp was selling narcotics from his apartment.

      The Special Crimes Unit obtained a search warrant and executed the warrant

when Culp was there.

      One unit of the make-shift apartment had the name Daniel written on the wall.

Just outside that area, Detective S. Barajaz found a syringe. After entering that area,



1
      The punishment range for a first-degree felony is 5 years to 99 years of life, subject
      to enhancement. TEX. PENAL CODE §§ 12.32(a); 12.42(c).
                                            2
Barajaz observed an overflowing clothes hamper, half-used toiletries in the

bathroom, a prescription medication bottle with Culp’s name on it, and men’s

clothing—all indicating to Barajaz that Culp was living there.

      Barajaz also observed narcotics paraphernalia. He found a scale, a mirrored

plate, a box of plastic baggies, pills, papers for marijuana cigarettes, a

methamphetamine bong, a marijuana grinder, and a methamphetamine pipe.

      Barajaz also found a backpack near the television stand that contained a small

amount of marijuana and an identification card for Culp, a large quantity of

methamphetamine in a plastic bag under the couch cushion, and more marijuana

under the bed. The methamphetamine weighed 79 grams, or about 3 ounces, which,

according to Barajaz, would sell for $6,000.

      Culp was charged with possession with intent to deliver a controlled

substance, namely methamphetamine, in the amount of four grams or more but less

than 200 grams. Culp requested and received appointed counsel. While represented

by counsel, Culp filed two pro se motions that sought dismissal of court-appointed

counsel and replacement with one of three attorneys listed in his motion. He filed

other pro se motions as well, including a motion for bond reduction and a motion to

suppress evidence. The pro se motions raised issues of hybrid representation.2 Culp


2
      Hybrid representation occurs when an attorney acts as co-counsel alongside the
      defendant. Representation–hybrid representation, BLACK’S LAW DICTIONARY
      (11th ed. 2019). “A defendant has no right to hybrid representation, and, as a
                                         3
did not request a hearing on his motion. Neither did his appointed counsel. When

trial began, Culp did not bring the motions to the trial court’s attention.

      At trial, Culp did not testify or present any defense witnesses. His litigation

approach involved highlighting that the building had been condemned, calling into

question whether the State had proven that Culp lived there and whether his alleged

unit of the building was secure to provide any indicia that anything found within it

would have belonged to Culp versus anyone else who might have entered the

condemned building, and to highlight that Culp was never shown to have rented the

apartment or observed selling drugs.

      The jury found Culp guilty of possession with intent to deliver. Culp elected

to have the trial court assess punishment. The court received evidence of two

enhancements then sentenced Culp to 50 years’ confinement.

      Culp appealed.

        Lack of Hearing on Issue of Replacement of Appointed Counsel

      In his first issue, Culp contends he was denied autonomy over his defense

when the trial court failed to hear or investigate his two requests for replacement

counsel.



      consequence, a trial court is free to disregard any pro se motions presented by a
      defendant who is represented by counsel.” Jenkins v. State, 592 S.W.3d 894, 902
      n.47 (Tex. Crim. App. 2018).



                                           4
      Culp acknowledges that his pro se motions raised an issue of unauthorized

hybrid representation. Jenkins v. State, 592 S.W.3d 894, 902 n.47 (Tex. Crim. App.

2018) (stating that defendant has no right to hybrid representation and that counsel

is “free to disregard any pro se motions presented by a defendant who is represented

by counsel”). He further acknowledges that he never requested a hearing. Culp

argues the trial court, nevertheless, had an obligation to investigate or sua sponte set

his motions for hearing, relying on Melendez v. Salinas, 895 S.W.2d 714, 715 (Tex.

App.—Corpus Christi 1994) (orig. proceeding). Melendez does not support his

position.

      There, an attorney with Texas Rural Legal Aid filed a motion on an indigent

criminal defendant’s behalf requesting that appointed counsel be replaced due to

certain listed deficiencies. Id. at 715. The motion came before the trial court on a

specific date with appointed counsel, the defendant, and the legal-aid counsel

present, but the trial court refused to consider the merits of the motion. Id. In other

words, there was a hearing, but the trial court refused to consider or rule on the

motion.

      Here, in contrast, Culp never requested a hearing. See Carroll v. State, 176
S.W.3d 249, 256 (Tex. App.—Houston [1st Dist.] 2004, pet. ref’d) (failure to request

hearing on motion for substituted counsel barred reliance on Melendez). Without a

grant of hybrid representation, a request for a hearing on the pro se motions, or a


                                           5
record to support Culp’s contentions, there was no error in failing to consider the pro

se motions for new counsel sua sponte or to further investigate. Hill v. State, 686
S.W.2d 184, 187 (Tex. Crim. App. 1985) (en banc); cf. Pilgram v. State, No. 01-19-

00027-CR, 2020 WL 4128788, at *3–*5 (Tex. App.—Houston [1st Dist.] July 21,

2020, no pet.) (mem. op., not designated for publication) (applying Hill to conclude

that trial court is not required to hold a hearing sua sponte to consider whether to

substitute counsel).

      Culp seeks relief, nonetheless, on the argument that the absence of a hearing

on his pro se motions raised a structural-error issue. But Culp cites no authority for

the proposition that a lack of a hearing on a motion for substituted counsel invokes

a structural-error analysis. And we find no cases to support that proposition.

Regardless, the concept of structural error concerns whether an error is subject to a

harm analysis. See Mendez v. State, 138 S.W.3d 334, 339–42 (Tex. Crim. App. 2004)

(en banc) (distinguishing structural error, which concerns whether to analyze for

harm, from preservation of error concepts like fundamental error and systemic

requirements). Because the court did not err by failing to hold a hearing on Culp’s

motions, we do not reach the issue of whether Culp suffered harm.

                         Ineffective Assistance of Counsel

      In his second issue, Culp contends he received ineffective assistance of

counsel. He acknowledges that establishing ineffective assistance on direct appeal


                                          6
when counsel’s trial strategies are unknown is quite difficult, but he argues he may

prevail absent this evidence because his appointed counsel’s deficiencies amounted

to a complete failure to subject the prosecution’s case to “meaningful adversarial

testing” and was, in other words, “no defense at all,” citing United States v. Cronic,

466 U.S. 648 (1984), and Childress v. Johnson, 103 F.3d 1221 (5th Cir. 1997).

A.    Standard of review and applicable law

      In reviewing a claim of ineffective assistance of counsel, we apply the United

States Supreme Court’s two-pronged test from Strickland v. Washington, 466 U.S.
668 (1984). Under the first prong, an appellant must show that counsel’s

performance was deficient. Id. at 687; Tong v. State, 25 S.W.3d 707, 712 (Tex. Crim.

App. 2000) (en banc). This requires a showing that counsel made errors so serious

that counsel was not functioning as the counsel guaranteed by the Sixth Amendment.

Strickland, 466 U.S. at 687. To be successful, the appellant must show that counsel’s

representation fell below an objective standard of reasonableness. Id.; Tong, 25
S.W.3d at 712.

      Under the second prong, an appellant must show that the deficient

performance prejudiced the defense. Strickland, 466 U.S. at 687; Tong, 25 S.W.3d

at 712. An appellant must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been

different. Strickland, 466 U.S. at 694; Tong, 25 S.W.3d at 712. A reasonable


                                          7
probability is a probability sufficient to undermine confidence in the outcome.

Strickland, 466 U.S. at 694.

      Our review of trial counsel’s representation is highly deferential. Tong, 25
S.W.3d at 712. We indulge in a strong presumption that counsel’s conduct falls

within the wide range of reasonable professional assistance. Strickland, 466 U.S. at

689. The appellant has the burden to overcome the presumption that, under the

circumstances, the challenged action might be considered sound trial strategy.

Strickland, 466 U.S. at 689; Tong, 25 S.W.3d at 712. And “trial counsel should

ordinarily be afforded an opportunity to explain his actions before being denounced

as ineffective.” Rylander v. State, 101 S.W.3d 107, 111 (Tex. Crim. App. 2003) (en

banc). Further, any allegation of ineffectiveness must be firmly founded in the

record, and the record must affirmatively demonstrate the alleged ineffectiveness.

Thompson v. State, 9 S.W.3d 808, 813 (Tex. Crim. App. 1999).

      Failure to make the required showing of either deficient performance or

sufficient prejudice defeats the ineffectiveness claim. Id. Thus, the appellant

generally must prove both prongs of the Strickland test. Tong, 25 S.W.3d at 712.

But, when defense counsel wholly fails to “subject the prosecution’s case to

meaningful adversarial testing,” and that failure is “complete,” operating as a

constructive denial of the assistance of counsel, then prejudice is presumed. Cronic,

466 U.S. 659–60; Cannon v. State, 252 S.W.3d 342, 349 (Tex. Crim. App. 2008).


                                         8
         Bad lawyering does not support applying the Cronic standard; prejudice will

be presumed only when the criminal defendant can establish that counsel was “not

merely incompetent but inert.” Gochicoa v. Johnson, 238 F.3d 278, 284 (5th Cir.

2000).

B.       Culp has not established a failure of representation under Cronic

         The record does not support Culp’s characterization of appointed counsel’s

efforts as providing no defense at all. Counsel asked questions of the venire members

during voir dire. Counsel gave an opening statement that, while short, raised the

issues of witness credibility and the extent to which the makeshift apartment where

the drugs were found was accessible to many people, not just Culp. Counsel made

objections during direct examination of the State’s witnesses, some of which were

sustained. Counsel cross-examined three witnesses, through the examinations were

short. Counsel objected to the court’s charge. During closing, counsel argued that,

while the State had the burden to prove guilt beyond a reasonable doubt, it brought

inadequate evidence to support its charge. Counsel argued that the State failed to

establish that the drugs were Culp’s. She noted that the structure had been

condemned, there were no locks on the interior doors, and people would come and

go. She argued there was no evidence of intent to sell and no evidence the drugs

belonged to Culp or that he was selling them.




                                          9
      In sum, counsel’s level of participation cannot reasonably be described as a

total failure to subject the prosecution’s case to meaningful adversarial testing, such

that it equated to a constructive denial of assistance of counsel altogether. See

Cannon, 252 S.W.3d at 349.

      Because Culp has not established a complete absence of representation, he

was required to establish both Strickland prongs.

C.    Culp did not meet his burden under Strickland with no record of
      counsel’s strategy

      Culp filed a motion for new trial, but he did not develop a record on counsel’s

trial strategy. If the record does not contain affirmative evidence of counsel’s

reasoning or strategy, we normally presume that counsel’s performance was not

deficient. Blackwell v. State, 193 S.W.3d 1, 21 (Tex. App.—Houston [1st Dist.]

2006, pet. ref’d) (“We will not speculate to find trial counsel ineffective when the

record is silent on counsel’s reasoning or strategy.”). This case does not contain

affirmative evidence of counsel’s reasoning or strategy.

      Culp points out that counsel did not file pretrial motions or object to the

prosecutor’s discussing the process leading up to a search warrant. He criticizes the

minimal objections during the prosecutor’s direct examinations. And he criticizes

counsel’s failure to make certain defensive arguments at closing. Those decisions,

like the decision to call defense witnesses, are strategic in nature, and, absent a

developed record on counsel’s trial strategy, we will not presume ineffective

                                          10
assistance of counsel. See Green v. State, 191 S.W.3d 888, 895 (Tex. App.—

Houston [14th Dist.] 2006, pet. ref’d); cf. Davenport v. State, No. 01-19-00260-CR,

2020 WL 5666071, at *1 (Tex. App.—Houston [1st Dist.] Sept. 24, 2020, no pet. h.)

(mem. op., not designated for publication) (“As is often the case in direct appeals,

the record in this case is undeveloped and cannot support appellant’s claim of

ineffective assistance of counsel). See Rylander, 101 S.W.3d at 110 (“An application

for a writ of habeas corpus is the more appropriate vehicle to raise ineffective

assistance of counsel claims.”).

      Issue two is overruled.

                                   Due Process

      In his third issue, Culp contends that fundamental error occurred, denying him

due process. Specifically, he argues that the prosecutor engaged in an expansive

presentation of contextual background evidence beyond what the rules of evidence

permit and, because it was fundamental error, his attorney was relieved of the burden

of objecting to the error. The contextual background evidence was previewed in

opening statement and admitted during the State’s presentation of evidence. It

centered on the process to obtain a search warrant and explained in general terms

ways to gather information to establish probable cause to obtain the warrant. One

method was the use of a confidential informant to gather information about a

possible drug-selling location. The State’s witness, Detective Barajaz, described the


                                         11
method but did not testify that a confidential informant supplied any information

related to Culp or the police’s investigation of his residence.

A.    Applicable law

      Generally, a party must object to preserve error on appeal. See TEX. R. APP.

P. 33.1(a). In a criminal case, a court may “take notice of a fundamental error

affecting a substantial right, even if the claim of error was not properly preserved.”

TEX. R. EVID. 103(e). Fundamental error falls into two categories: (1) the denial of

absolute, systemic requirements and (2) the violation of rights that are “waivable-

only.” Saldano v. State, 70 S.W.3d 873, 888 (Tex. Crim. App. 2002) (en banc).

“Absolute, systemic rights” include, among other things, jurisdiction over the person

and subject matter, a penal statute’s compliance with constitutional separation of

powers, the constitutional prohibition of ex post facto laws, and certain

constitutional restraints on a judge’s comments. Id. at 888–89. Violations of

“waivable-only” rights include the right to assistance of counsel and the right to trial

by jury. Id.

      The admission of evidence is generally reviewed under the deferential abuse-

of-discretion standard. Amador v. State, 275 S.W.3d 872, 878 (Tex. Crim. App.

2009). Failure to object to the admission of evidence waives review of the matter.

Holmes v. State, 248 S.W.3d 194, 200 (Tex. Crim. App. 2008). Culp has not directed

this Court to any authority applying fundamental error principles to the unobjected-


                                          12
to introduction of evidence at trial. The few cases we located on the matter rejected

similar arguments. See Ford v. State, 444 S.W.3d 171, 194 (Tex. App.—San Antonio

2014), aff’d, 477 S.W.3d 321 (Tex. Crim. App. 2015) (discretionary review granted

on other grounds); cf. Dowdy v. State, No. 03-01-00571-CR, 2002 WL 1987642, at

*3 (Tex. App.—Austin Aug. 30, 2002, no pet.) (mem. op., not designated for

publication) (refusing to analyze voir dire statements and admitted evidence under

fundamental error principles to remove need for objection); Robinson v. State, No.

01-19-00211-CR, 2020 WL 3393067, at *6 (Tex. App.—Houston [1st Dist.] June

18, 2020, no pet. h.) (mem. op., not designated for publication) (refusing to elevate

incurable jury argument to level of fundamental error that would be appealable

without having objected).

      Likewise, challenges on Confrontation Clause grounds are waived absent an

objection on Confrontation Clause grounds. Scott v. State, 555 S.W.3d 116, 126

(Tex. App.—Houston [1st Dist.] 2018, pet. ref’d). We conclude that Culp’s

unobjected-to issues related to a possible Confrontation Clause violation were

waived and do not constitute fundamental error. See Paredes v. State, 129 S.W.3d
530, 535 (Tex. Crim. App. 2004) (holding that appellant failed to preserve

Confrontation Clause grounds by failing to object on those grounds during trial).

      We overrule Culp’s last issue.




                                         13
                                   Conclusion

      We affirm.




                                                Sarah Beth Landau
                                                Justice

Panel consists of Justices Keyes, Lloyd, and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           14